          Case 1:19-cr-00819-VM Document 49 Filed 07/08/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza              7/9/2021
                                                    New York, New York 10007

                                                    July 8, 2021

BY ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. Jose Santos, 19 Cr. 819 (VM)

       Dear Judge Marrero:

        The parties jointly write to request an adjournment of defendant Jose Santos’ sentencing,
which is currently scheduled for July 15, 2021. The parties respectfully request that the Court
reschedule the sentencing for a date in the last week of July 2021. If there is no date
convenient for the Court that week, the parties are also available to reschedule the sentencing
for the first week of August 2021.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                         by: /s/                               .
                                             Elinor L. Tarlow / Kyle A. Wirshba
                                             Assistant United States Attorneys
                                             (212) 637-1036 / 2493

cc: Defense counsel (by CM/ECF)


                             The request is granted. Sentencing in the above-referenced
                             matter, currently scheduled for 7/15/21 is hereby adjourned
                             until 7/29/21 at 10:30 a.m. In light of the ongoing public
                             health emergency, sentencing shall proceed via
                             teleconference. The parties are directed to use the dial-in
                             number 888-363-4749, with access code 8392198.



                                7/9/2021
